         Case 1:11-cv-07387-JSR Document 101 Filed 10/25/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

________________________________________________
                                                )
U.S. SECURITIES AND EXCHANGE COMMISSION, )
                                                )
                        Plaintiff,              )
                                                )                 11-cv-7387 (JSR)
                  v.                            )
                                                )
CITIGROUP GLOBAL MARKETS INC.,                  )
                                                )
                        Defendant.              )
________________________________________________)

PLAINTIFF U.S. SECURITIES AND EXCHANGE COMMISSION’S SUBMISSION OF
                DISTRIBUTION AGENT’S PROGRESS UPDATE


       Plaintiff United States Securities and Exchange Commission (“SEC” or the

“Commission”) respectfully submits this Progress Update on behalf of RCB Fund Services,

LLC, (“RFS”) the Court-appointed Distribution Agent in the above-captioned matter. This

Court’s Order of May 23, 2017 (the “2017 Order”) appointed RFS as the distribution agent to

administer the Citigroup Global Markets Inc. Fair Fund (hereinafter the “CGMI Fair Fund”).

This progress update is intended to inform the Court of the status of the distribution.



Background

       The 2017 Order established the CGMI Fair Fund to distribute disgorgement, prejudgment

interest and a civil penalty paid by Citigroup Global Markets Inc. Pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act, the CGMI Fair Fund was to be

distributed to investors that were harmed by misrepresentations and omissions of material facts




                                                                                          Page | 1
         Case 1:11-cv-07387-JSR Document 101 Filed 10/25/19 Page 2 of 4



made in connection with the marketing of the collateralized debt obligation called Class V

Funding III.



Status of the Distribution

       On July 1, 2019, the Commission filed a Motion for an Order approving the Distribution

Plan for the CGMI Fair Fund and authorizing the disbursement of the CGMI Fair Fund pursuant

to the Distribution Plan. The Court issued an Order dated August 8, 2019 approving the

Distribution Plan and authorizing the disbursement of the CGMI Fair Fund pursuant to the

Distribution Plan.

       Since the Court’s August 8, 2019 Order, the Distribution Agent has taken steps to

distribute the CGMI Fair Fund in accordance with the terms of the Distribution Plan. Since the

total eligible loss amount for all eligible investors as detailed in the Distribution Plan exceeded

the amount of the net available CGMI Fair Fund, the Distribution Agent performed a pro rata

distribution of the CGMI Fair Fund.

       The Distribution Agent made three pro rata payments to the eligible investors (Ambac,

BNP Paribas, and Basis) equal to 58.73% of their losses. These payments totaling $294,473,181

were executed in three (3) wire transfers over the course of two days: September 26, 2019 and

September 27, 2019. Each of the three eligible investors has confirmed receipt of the wire

transfer with the Distribution Agent.

       The Distribution Agent is now working with the Tax Administrator to ensure that all tax

obligations are properly satisfied before the CGMI Fair Fund can be terminated.




                                                                                              Page | 2
        Case 1:11-cv-07387-JSR Document 101 Filed 10/25/19 Page 3 of 4



Dated: October 24, 2019                Respectfully submitted,


                                       s/ Nancy Chase Burton
                                       Nancy Chase Burton (CO Bar # 101615)
                                       Attorney for Plaintiff
                                       Securities and Exchange Commission
                                       100 F Street, NE
                                       Washington, DC 20549
                                       202.551.4425
                                       burton@sec.gov




                                                                              Page | 3
         Case 1:11-cv-07387-JSR Document 101 Filed 10/25/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I, Nancy Chase Burton, certify that on October 24, 2019, a copy of the foregoing

Distribution Agent’s Progress Report was filed electronically. Notice of this filing will be sent

by operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt. Parties may access this filing through the Court’s system.



                                                       s/ Nancy Chase Burton
                                                       Nancy Chase Burton




                                                                                              Page | 4
